Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of July 26, 2018
(the “Effective Date”), by and between CONVERSION LABS, INC., a Delaware
corporation (the “Company”), and Nicholas Alvarez, an individual and resident of
the State of California (the “Executive”).

 

The Company and the Executive are hereinafter sometimes referred to collectively
as the “Parties” and individually as a “Party.”

 

WlTNESSETH:

 

WHEREAS, the Company desires to employ, and the Executive agrees to work in the
employ of the Company;

 

WHEREAS, the Parties hereto desire to set forth the terms of Executive’s
employment with the Company; and

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained, the Company and Executive hereby agree as follows:

 

1.Employment and Location. The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, on the terms and conditions
hereinafter set forth. Given the Executive’s personal circumstances, and
circumstances at the Company, Executive shall not be required to relocate.

 

2.Executive’s Duties. Executive will serve as Lead Media Buyer of the Company.
Executive’s duties shall include those which are designated or assigned to him
from time to time by the Chief Technology Officer of the Company, provided those
duties are of the type customarily discharged by a person holding the same or
similar offices in a company of similar size and operations as the Company.
Executive shall devote his entire time, attention and energy to the business of
the Company and shall diligently pursue its best interests.

 

3.Term of Employment. Subject to the provisions for termination hereof; the
original term of this Agreement shall commence as of the date of the Original
Effective Date and shall continue for a term of 3 years. Subsections 6(f)
through 6(j) and Sections 7 through 20 of this Agreement shall survive
termination hereof for any reason whatsoever.

 

4.Compensation. For all services rendered by Executive hereunder on behalf of
the Company, and the covenants and agreements of Executive set forth herein
(including without limitation the covenant not to compete set forth in Section 8
hereof), the Company agrees to pay to Executive, and Executive agrees to accept,
the following compensation:

 

a)An annual salary of $87,000 from the Company for 12 months from the signing of
this contract; after 12 months the annual salary increases to $120,000.

 

b)A monthly bonus payable in cash according to the schedule found in Appendix A
of this document of which Executive shall receive 30% in restricted common stock

 

 

 



 

c)300,000 options issued at the discretion of the company based on performance
at an exercise price of .23 (twenty-three cents) per share.

 

d)Subject to the approval of the Company’s board of directors, a ten-year option
for 600,000 shares of Common Stock of the Company, such shares purchasable or
exercisable on a cashless basis at an exercise price of $.23 (twenty-three
cents) per share and shall be subject to the following terms:

 

·So long as this Agreement has not been previously terminated, 200,000 option
shares shall vest upon the 7-month anniversary of this Employment Agreement;

 

·So long as this Agreement has not been previously terminated, 200,000 option
shares shall vest upon the 16-month anniversary of this Employment Agreement;

 

·So long as this Agreement has not been previously terminated, 200,000 option
shares shall vest upon the 25-month anniversary of this Employment Agreement

 

(d)If the Company is prevented from issuing any of options or the stock due to
pending litigation, or for any other reason, then the expiration date(s) will
commence (or recommence, if applicable) when the Company’s options or the stock
relating thereto are no longer subject to current litigation, or any other
contingency prohibiting the Company from issuing said options or stock. All
shares resulting from the exercise of options shall have the same rights as all
other shares of the Company’s capital stock. Further, if the Company should
split its stock prior to the granting or exercise of said options, then the
options shall be split in a similar manner and the exercise price shall be
adjusted to prevent any dilution or increase in Executive’s interest in the
Company’s stock once the options are granted or exercised. Lastly, Executive or
his Estate will have the right to assign all his options, and the rights to his
options. Executive’s options and the rights to his future options do not
terminate with his death. The options may be exercised by his heirs and his
assigns and their heirs;

 

(j)Annual paid vacation of three weeks; and

 

(k)Prompt reimbursement of all reasonable expenses incurred by Executive in the
performance of Executive’s duties during the term of this Agreement, subject to
the presentation of appropriate receipts in accordance with the Company’s
policies.

 

5.Additional Benefits. Executive shall be entitled to participate in or receive
benefits under all benefit plans (including health insurance for himself and his
family) and other programs generally available to employees of the Company to
the extent that Executive’s position, tenure, salary, age, health and other
qualifications make Executive eligible to participate, subject to the rules and
regulations applicable thereto.

 

 

 

 

6.Covenants of Executive. For and in consideration of the employment herein
contemplated and the consideration paid or promised to be paid by the Company,
Executive does hereby covenant, agree and promise that during the term hereof,
and thereafter to the extent specifically provided in this Agreement:

 

(a)Executive will not actively engage, directly or indirectly, in any other
business or venture that competes with the Company except at the direction or
upon the written approval of the CEO of the Company;

 

(b)Executive will not engage, directly or indirectly, in the ownership,
management, operation or control of, or employment by, any business of the type
and character engaged in by the Company or any of its subsidiaries.

 

(c)Executive will truthfully and accurately make, maintain and preserve all
records and reports that the Company may from time to time reasonably request or
require;

 

(d)Executive will obey all rules, regulations and reasonable special
instructions applicable to Executive, and will be loyal and faithful to the
Company at all times, constantly endeavoring to improve Executive’s ability and
knowledge of the business in an effort to increase the value of Executive’s
services to the mutual benefit of the Parties;

 

(e)Executive will make available to the Company any and all of the information
of which Executive has knowledge relating to the business of the Company or any
of the Company’s other subsidiaries and will make all suggestions and
recommendations which Executive feels will be of benefit to the Company;

 

(f)Executive will fully account for all money, records, goods, wares and
merchandise or other property belonging to the Company of which Executive has
custody, and will pay over and deliver the same promptly whenever and however he
may be reasonably directed to do so;

 

 

 

 

(g)Executive recognizes that during the course of Executive’s previous and
current employment with the Company, Executive has had and will have access to,
and that there has been, and will be disclosed to him, information of a
proprietary nature owned by the Company, including but not limited to records,
customer and supplier lists and information, pricing information, data,
formulae, design information and specifications, inventions, processes and
methods, which is of a confidential or trade secret nature, and which has great
value to the Company and is a substantial basis and foundation upon which the
business of the Company is predicated. Executive acknowledges that except for
Executive’s employment and the fulfillment of the duties assigned to Executive,
Executive would not have had and would not have access to such information, and
Executive agrees that any and all confidential knowledge or information which
may have been or may be obtained by or disclosed to Executive in the course of
Executive’s employment with the Company, including but not limited to the
information hereinabove set forth (collectively, the “Information”), will be
held inviolate by Executive, that Executive will conceal the same from any and
all other persons, including but not limited to competitors of the Company and
its subsidiaries, and that Executive will not impart the Information or any such
knowledge acquired by Executive as an officer, director or employee of the
Company to anyone, either during Executive’s employment by the Company or
thereafter, except to employees or agents of the Company and its subsidiaries on
a strict need-to-know basis in the performance of their duties as employees or
agents of the Company or one of its subsidiaries. Executive further agrees that
during the term of this Agreement and thereafter, Executive will not use the
Information in competing with the Company, or in any other manner to Executive’s
benefit or to the detriment of the Company or its subsidiaries;



 

(h)Executive agrees that upon termination of Executive’s employment hereunder
Executive will immediately surrender and turn over to the Company all books,
records, forms, specifications, formulae, data, processes, papers and writings
related to the business of the Company, and all other property belonging to the
Company, together with all copies of the foregoing, it being understood and
agreed that the same are the sole property, directly or indirectly, of the
Company;

 

(i)Executive agrees that all ideas, concepts, processes, discoveries, devices,
machines, tools, materials, designs, improvements, inventions and other things
of value (hereinafter collectively referred to as “intangible rights”), whether
patentable or not, which are conceived, made, invented or suggested either by
Executive alone or in collaboration with others during the term of Executive’s
employment, and whether or not during regular working hours, shall be promptly
disclosed in writing to the Company and shall be the sole and exclusive property
of the Company. Executive hereby assigns all of Executive’s right, title and
interest in and to all such intangible rights to the Company and its successors
or assigns. In the event that any of said intangible rights shall be deemed by
the Company to be patentable or otherwise able to be registered under any
federal, state or foreign law, Executive further agrees that at the request and
expense of the Company, he will execute all documents and do all things
necessary, advisable or proper to obtain patents therefore or registration
thereof; and to vest in the Company full title thereto; and

 

(j)Executive understands and acknowledges that the securities of the Company are
publicly traded and subject to the Securities Act of 1933 and the Securities
Exchange Act of 1934. As a result, Executive acknowledges and agrees that (i) he
is required under applicable securities laws to refrain from trading in
securities of the Company while in possession of material nonpublic information
and to refrain from. disclosing any material nonpublic information to anyone
except as permitted by this Agreement in connection with the performance of
Executive’s duties hereunder, and (ii) he will communicate to any person to whom
he communicates any material nonpublic information that such information is
material nonpublic information and that the trading and disclosure restrictions
in clause (i) above also apply to such person.

 

 

 

 

7.Termination of Employment. Either the Company or the Executive can terminate
the employment at any time and for any reason, with or without notice. In the
event of termination, Executive shall be entitled to all option shares vested
prior to the date of termination as outlined in Section 4 of this Agreement.

 

8.Covenant Not to Compete. The Executive recognizes that the Company has
business good will and other legitimate business interests which must be
protected in connection with and in addition to the Information, and therefore,
in exchange for access to the Information, the specialized training and
instruction which the Company will provide, the Company’s agreement to employ
the Executive on the terms and conditions set forth herein, and the promotion
and advertisement by the Company of Executive’s skill, ability and value in the
Company’s business, the Executive agrees that during the term commencing with
the date of employment and ending three years after the date Executive’s
employment, Executive will not, without the prior written consent of the
Company, engage, directly or indirectly, in any business that competes with the
Company or any of its subsidiaries in any territory in which the Company or any
of its subsidiaries conducts business (determined as of the last date of
Executive’s employment). It is mutually understood and agreed that if any of the
provisions relating to the scope, time or territory in this Section 8 are more
extensive than is enforceable under applicable laws or are broader than
necessary to protect the good will and legitimate business interests of the
Company, then the Parties agree that they will reduce the degree and extent of
such provisions by whatever minimal amount is necessary to bring such provisions
within the ambit of enforceability under applicable law.

 

9.Injunctive Relief. The Parties acknowledge that the remedies at law for breach
of Executive’s covenants contained in Sections 6 and 8 of the Agreement are
inadequate, and they agree that the Company shall be entitled, at its election,
to injunctive relief (without the necessity of posting bond against such breach
or attempted breach), and to specific performance of said covenants in addition
to any other remedies at law or equity that may be available to the Company.

 

10.

 

11.Right of Offset. To the extent permitted by applicable law, all amounts due
and owing to Executive hereunder shall be subject to offset by the Company to
the extent of any damages incurred by Executive’s breach of this Agreement.
Executive acknowledges and agrees that but for the right of offset contained in
this Agreement, the Company would not have hired Executive nor entered into this
Employment Agreement.

 

12.Obligations of Executive. The obligations of Executive hereunder are personal
and may not be transferred or delegated by Executive.

 

13.Amendment and Waiver. This Agreement may not be changed orally but only by
written documents signed by the Party against whom enforcement of any waiver,
change, modification, extension or discharge is sought; however, the amount of
compensation to be paid to Executive for services to be performed for the
Company hereunder may be changed from time to time by the Parties by written
agreement without in any other way modifying, changing or affecting this
Agreement or the performance by Executive of any of the duties of his employment
with the Company. Any such written agreement shall be, and shall be conclusively
deemed to be, a ratification and confirmation of this Agreement, except as
expressly set forth in such written amendment. The waiver by any Party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any subsequent breach thereof, nor of any breach of any other
term or provision of this Agreement.

 

 

 

 

14.Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) three business days after being received
by registered or certified mail, return receipt requested, postage prepaid, or
(ii) three business days after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service, in the case of
the Company, to its principal office address, and in the case of Executive, to
Executive’s residence address as shown on the records of the Company, or may be
given by personal delivery thereof.

 

15.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Agreement shall be invalid, unenforceable or
prohibited by applicable law, then in lieu of declaring such provision invalid
or unenforceable, to the extent permitted by law (a) the Parties agree that they
will amend such provision to the minimal extent necessary to bring such
provision within the ambit of enforceability, and (b) any court of competent
jurisdiction may, at the request of either party, revise, reconstruct or reform
such provision in a manner sufficient to cause it to be valid and enforceable.

 

16.Force Majeure. Neither of the Parties shall be liable to the other for any
delay or failure to perform hereunder, which delay or failure is due to causes
beyond the control of said Party, including, but not limited to: acts of God;
acts of the public enemy; acts of the United States of America or any state,
territory or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics, quarantine restrictions; strike or freight embargoes.
Notwithstanding the foregoing provisions of this Section 16, in every case the
delay or failure to perform must be beyond the control and without the fault or
negligence of the Party claiming excusable delay.

 

17.Authority to Contract. The Company warrants and represents that it has full
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and that this Agreement is not in conflict with any other
agreement to which the Company is a party or by which it may be bound. The
Company hereto further warrants and represents that the individuals executing
this Agreement on behalf of the Company have the full power and authority to
bind the Company to the terms hereof and have been authorized to do so in
accordance with the Company’s corporate organization.

 

18.Mediation. In the event of any dispute arising under or pursuant to this
Agreement, the Parties agree to attempt to resolve the dispute in a commercially
reasonable fashion before instituting any arbitration or litigation (with the
exception of emergency injunctive relief as set forth in Paragraph 9). If the
Parties are unable to resolve the dispute within thirty (30) days, then the
Parties agree to mediate the dispute with a mutually agreed upon mediator in
Houston, Texas. If the Parties cannot agree upon a mediator within ten (10) days
after either party shall first request commencement of mediation, each party
will select a mediator within five (5) days thereof, and those mediators shall
select the mediator to be used. The mediation shall be scheduled within thirty
(30) days following the selection of the mediator. If the mediation does not
resolve the dispute, then Paragraph 20 shall apply. The Parties further agree
that any applicable statute of limitations will be tolled for the period of time
from the date mediation is requested until 14 days following the mediation.

 

 

 

 

19.Recovery of Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement or any agreement or instrument
delivered under or in connection with this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

20.Arbitration. Any and all disputes or controversies whether of law or fact and
of any nature whatsoever arising from or respecting this Agreement shall be
decided by arbitration by the American Arbitration Association in accordance
with its Commercial Rules except as modified herein.

 

(a)The arbitrator shall be elected as follows: in the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event the Company and the Executive do not so agree, the
Company and the Executive shall each select one independent, qualified
arbitrator and the two arbitrators so selected shall select the third arbitrator
(the arbitrator(s) are herein referred to as the “Panel”). The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.

 

(b)Arbitration shall take place in any other location mutually agreeable to the
Parties. At the request of either Party, arbitration proceedings will be
conducted in the utmost secrecy; in such case all documents, testimony and
records shall be received, heard and maintained by the arbitrators in secrecy,
available for inspection only by the Company or the Executive and their
respective attorneys and their respective experts who shall agree in advance and
in writing to receive all such information in secrecy until such information
shall become generally known. The Panel shall be able to award any and all
relief, including relief of an equitable nature, provided that punitive damages
shall not be awarded. The award rendered by the Panel may be enforceable in any
court having jurisdiction thereof.

 

(c)Reasonable notice of the time and place of arbitration shall be given to all
Parties and any interested persons as shall be required by law.

 

21.Governing Law. This Agreement and the rights and obligations of the Parties
shall be governed by and construed and enforced in accordance with the
substantive laws of California.

 

22.Multiple Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed to be an original but all of which
together shall constitute but one instrument.

 

 

 

23.Prior Employment Agreements. The Company represents and warrants to
Executive, and Executive represents and warrants to the Company, that Executive
and the Company have fulfilled all of the terms and conditions of all prior
employment agreements to which Executive may be or has been a party.

 

EXECUTED as of the day and year first above set forth.

 

CONVERSION LABS, INC.

 

By:

 

EXECUTIVE

 

By:Nicholas Alvarez

 

 

 

Appendix A: Head Media Buyer Bonus Plan

 

Testing Phase

 

·Optimization period – Newly launched offers subject to a 30-day optimization
period whereby no performance CPA is earned unless the offer presents an
ad-sales ratio of 30% or less.

 

·If ad-sales ratio of <30%, bonus structure is calculated at end of month and
effective immediately and proactively for the optimization period resulting in
payment by the 15th of the next month.

 

· Bonus plans may be customized if subsequently agreed to in writing for new
campaigns General Structure

·Each offer will have its own CPA model after the 30 day Optimization period,
modeled by Head Media Buyer and agreed to in writing by the CEO or CTO of the
Company within the first 5 calendar days of any month.

oBegins from the first day that Paid Media in any form is run to the site

oScaling revenue model per brand.

oSales/Spend ratio bonuses will set the following variables:

o$x Sales minimum, excluding refunds and Chargebacks

o%x below sales/ad spend to trigger the bonus pool

oIncremental % of sales for Bonus pool

 

·Bonuses will be applied by a (per brand, per Model). Totals are calculated for
the total of each month and paid on the 15th of the next month

 

·Model found at:
https://docs.google.com/spreadsheets/d/1e0euIX3UEd_G4T5uBvYQtGxTzpcTOQskEnLEYBR
W6rg/edit?usp=sharing

 

·Establish a trial bonus model effective from July 1, 2018 based on CPA and
Re-bill rate

 

·Segment % of bonus pool allocation for analyst-level media buyers at the
beginning of the month

 